Detailed Action
This action is in response to RCE filed on 10/13/2022. 
This action is in response to application filed on 08/31/2021 which claims priority to PCT/CN2019/085243 filed on 04/30/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, and 17-20 are pending.
Claims 1-15, and 17-20 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Applicant's Response
In Applicant' s Response dated 10/13/2022, Applicant amended claims 1, 9, 18, 19, and 20.  Applicant argued against various rejections previously set forth in the Office Action mailed on 07/13/2022. 	

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Note: A new abstract in a clean sheet is required. 




CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an instruction receiving module for receiving”, “a document presenting module, presenting the document”, “an edit operation receiving module, for receiving an edit”, “a content presenting module for presenting” in claim 18 and “a context information identifying module for identifying context”, “a content generating module, for generating content”, “a content presenting module, for presenting” in claim 19.  The examiner interprets the following as non-specialized functions: “an instruction receiving module for receiving”, “a document presenting module, presenting the document”, “an edit operation receiving module, for receiving an edit”, “a content presenting module for presenting” in claim 18 and “a content presenting module, for presenting” in claim 19.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See at least Figures 17-20 and accompanying text among others. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
	Claim 16 is allowable.  Reasons for allowance are being held in abeyance until all other matters in the prosecution is closed. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. (US 2014/0372857, referred herein after as D1) in view of Dhawan et al. (US 2016/0124930 A1, referred hereinafter as D3). 

As per claim 1, D1 discloses,
A method for document auto-completion, comprising, (D1, title, abstract). 
receiving an instruction for creating a new document, the new document comprising a form, (D1, 0026, 0051, figure 2A, 9 discloses instructions for opening/creating a new instance of a spreadsheet document on display, where a spreadsheet can fairly be construed as a “form”.). 
presenting the new document in response to the instruction, at least a first section in the new document including auto-filled content suggested according to context information associated with the document, (D1, 0026-0028, 0051, figure 2A , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document, and filing the spreadsheet with the data based on user input to commit.).
receiving an edit operation to the document, (D1, 0026-0030, 0051, figure 2A , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  D1 further discloses allowing user to commit (e.g. edit/save) the auto suggested into the spreadsheet as shown in figures 2A-2C).
and presenting, in at least a second section in the document, additional content suggested in response to the edit operation, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  D1 discloses allowing user to commit (e.g. edit/save) the auto suggested into the spreadsheet as shown in figures 2A-2C into column B of the spreadsheet.  After auto suggestions and committing per figures 2A-2C, when user inputs additional data as shown in figure 2D, additional data is suggested based on content of user input and content of the committed data in the column B.).
As noted above, D1 arguably discloses the new document being a form; nevertheless, for the sake of completeness, D3 (0023) explicitly discloses generating/creating new document comprising a form.
  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose of generating adaptive forms soliciting specific information that is more likely to be completed as disclosed by D3 (0004, 0005).  

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the new document is a form, and the form comprises at least one of: survey, training, workshop, registration, voting, test and homework, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses document being a spreadsheet/form related to various data.  The examiner notes that “survey, training, workshop, registration, voting, test and homework” are merely non-functional descriptive material (e.g. document name) and are properly given little to no patentable weight.).

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein the context information at least comprises a target entity identified from another application, and the new document is associated with the target entity, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating new instance of a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b), and where by virtue search results returning certain data sets indicates an association with between spreadsheet and the returned data set/target entity.).


As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the first section comprises at least one of: a title section, a title description section, and one or more interaction sections, and each interaction section comprises a question item and an option item, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses document being a spreadsheet/form related to various data including plurality rows/columns of textual data, and as such clearly discloses a title section, a title description section, and one or more interaction sections, and each interaction section comprises a question item and an option item.  The examiner notes that “a title section, a title description section, and one or more interaction sections, and each interaction section comprises a question item and an option item” are merely non-functional descriptive material (e.g. displayed textual content) and are properly given little to no patentable weight.).

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the receiving the edit operation comprises: receiving a modification operation of the content of the first section, and the presenting the content comprises: presenting, in the second section, the content suggested in response to the modification operation, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  D1 discloses allowing user to commit (e.g. edit/save and unghosting of textual data) the auto suggested into the spreadsheet as shown in figures 2A-2C into column B of the spreadsheet.  After auto suggestions and committing per figures 2A-2C, when user inputs additional data as shown in figure 2D, additional data is suggested in the column B based on content of user input and content of the committed data.).

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the receiving the edit operation comprises: receiving a content input in a third section in the new document, and the presenting the content comprises: presenting, in the second section, the content suggested in response to the content input, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  D1 discloses allowing user to commit (e.g. edit/save and unghosting of textual data) the auto suggested into the spreadsheet as shown in figures 2A-2C into column B of the spreadsheet.  After auto suggestions and committing per figures 2A-2C, when user inputs additional data (240, figure 2C) as shown in figure 2D, additional data is suggested in the column B based on content of user input and content of the committed data.).

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the receiving the edit operation comprises: receiving a content input in a question item in an interaction section in the new document and/or an incomplete content input in an option item in the interaction section, and the presenting the content comprises: presenting complete content in the option item, the complete content being suggested in response to the content input in the question item and/or the incomplete content input in the option item, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses receiving a content input in a question item in an interaction section in the document and/or an incomplete content input in an option item in the interaction section (e.g. data input into column A by user), and the presenting the content comprises: presenting complete content in the option item, the complete content being suggested in response to the content input in the question item and/or the incomplete content input in the option item (E.g. suggested data is displayed on in column A.).

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the receiving the edit operation comprises: receiving a content input in the new document, and the method further comprises: presenting a modification suggestion for the content input, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document column that user just edited thereby modifying users inputs.  D1 discloses allowing user to commit (e.g. edit/save and unghosting of textual data) the auto suggested into the spreadsheet as shown in figures 2A-2C into column B of the spreadsheet.  After auto suggestions and committing per figures 2A-2C, when user inputs additional data as shown in figure 2D, additional data is suggested based on content of user input and content of the committed data in the column B.).

Claims 18 is an apparatus claim corresponding to method claims 1 and is of substantially same scope. 
Accordingly, claims 18 is are rejected under the same rational as set forth for claims 1. 


As per claim 19, D1 discloses 
an apparatus  for document auto-completion, comprising, (D1, title, abstract). 
A context information identifying module, for identifying context information associated with completion of a new document, the new document comprising a form; a content generating module, for generating auto-filled content of at least one section in the new document, the auto-filled content being suggested based at least on the context information, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document can fairly be construed as “form” and includes data, and based on the data and/or identified pattern of data, auto suggesting various data to be filled into the spreadsheet document.  D1 discloses allowing user to commit (e.g. edit/save) the auto suggested into the spreadsheet as shown in figures 2A-2C into column B of the spreadsheet.  After auto suggestions and committing per figures 2A-2C, when user inputs additional data as shown in figure 2D, additional data is suggested based on content of user input and content of the committed data in the column B.).
and a content presenting module, for presenting the content in the at least one section in the new document, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or identified pattern of data, auto suggesting various data to be filled into the spreadsheet document.  D1 discloses allowing user to commit (e.g. edit/save) the auto suggested into the spreadsheet as shown in figures 2A-2C into column B of the spreadsheet.  After auto suggestions and committing per figures 2A-2C, when user inputs additional data as shown in figure 2D, additional data is suggested based on content of user input and content of the committed data in the column B.).
As noted above, D1 arguably discloses the new document being a form; nevertheless, for the sake of completeness, D3 (0023) explicitly discloses generating/creating new document comprising a form.
  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose of generating adaptive forms soliciting specific information that is more likely to be completed as disclosed by D3 (0004, 0005).  

Claim 20 is an apparatus claim corresponding to apparatus claims 19 and is of substantially same scope. 
Accordingly, claims 20 is are rejected under the same rational as set forth for claims 19. 


 	Claims 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. (US 2014/0372857, referred herein after as D1) in view of Dhawan et al. (US 2016/0124930 A1, referred hereinafter as D3) in view of Bangalore (US 2009/0157827 A1, referred hereinafter as D2.). 

As per claim 9, D1 discloses 
A method for document auto-completion, comprising, (D1, title, abstract). 
identifying context information associated with completion of a document, the document being a new document comprising a form; generating content of at least one section in the document, the content being suggested based at least on the context information, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may fairly be construed as “form” and include data, , and based on the data and/or identified pattern of data, auto suggesting various data to be filled into the spreadsheet document.  D1 discloses allowing user to commit (e.g. edit/save) the auto suggested into the spreadsheet as shown in figures 2A-2C into column B of the spreadsheet.  After auto suggestions and committing per figures 2A-2C, when user inputs additional data as shown in figure 2D, additional data is suggested based on content of user input and content of the committed data in the column B.).
generating… content based at least on the context information, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b), and where by virtue search results returning certain data sets indicates an association with between spreadsheet and the returned data set/target entity.).
and presenting the content in the at least one section in the document, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or identified pattern of data, auto suggesting various data to be filled into the spreadsheet document.  D1 discloses allowing user to commit (e.g. edit/save) the auto suggested into the spreadsheet as shown in figures 2A-2C into column B of the spreadsheet.  After auto suggestions and committing per figures 2A-2C, when user inputs additional data as shown in figure 2D, additional data is suggested based on content of user input and content of the committed data in the column B.).
As noted above, D1 arguably discloses the new document being a form; nevertheless, for the sake of completeness, D3 (0023) explicitly discloses generating/creating new document comprising a form.
  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose of generating adaptive forms soliciting specific information that is more likely to be completed as disclosed by D3 (0004, 0005).  
D1 discloses generating content; however, D1 fails to expressly disclose - generating normalized content.
D2 (0009, 0028) discloses generating normalized email/content/data based on received emails/content/data, where the normalized email/data/content includes place holders (e.g. predetermined token) where user may fill with various data including entity information. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of generating templates to be used for repetitive content generations thus speeding the process of creating new document as disclosed by D2 (abstract). 

As per claim 10, the rejection of claim 9 further incorporated, D1 discloses,
wherein the identifying the context information comprises: identifying a target entity from another application, and the method further comprises: creating the document associated with the target entity, in response to the identification of the target entity, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b), and where by virtue search results returning certain data sets indicates an association with between spreadsheet and the returned data set/target entity.).

As per claim 11, the rejection of claim 9 further incorporated, D1 discloses
wherein the content of the at least one section comprises content of a title section and/or a title description section, and the context information comprises at least one of: content of other sections in the document, target entity information, and user information, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data (e.g. title, descriptions etc.), and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b).  The examiner notes that “title” and title descriptions are merely non-functional descriptive material.).

As per claim 12, the rejection of claim 9 further incorporated, D1 discloses,  
wherein the content of the at least one section comprises content of a question item in an interaction section, and the context information comprises at least one of: content of a title section in the document, content of a title description section in the document, content of a question item in at least another interaction section in the document, target entity information, and user information, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses receiving a content input in a question item (e.g. data input into column A by user) in an interaction section in the document and/or an incomplete content input in an option item in the interaction section (e.g. data input into column A by user), and using the content of the column A and associated external sources to suggest content for columns A and/or B.).

As per claim 13, the rejection of claim 9 further incorporated, D1 discloses,
wherein the content of the at least one section comprises content of an option item in an interaction section, and the context information comprises at least one of: content of a question item in the interaction section, incomplete content in the option item, content of other sections in the document, target entity information, and user information, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses receiving a content input in a question item (e.g. data input into column A by user) in an interaction section in the document and/or an incomplete content input in an option item in the interaction section (e.g. data input into column A by user), and using the content of the column A and associated external sources to suggest content for columns A and/or B.).

As per claim 14, the rejection of claim 9 further incorporated, D1 discloses, 
wherein the generating the content of the at least one section further comprises; identifying entity information from the context information, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data, and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b), and where by virtue search results returning certain data sets indicates an association with between spreadsheet and the returned data set/target entity.).
D1 fails to expressly disclose - generating normalized content, and deriving the content through replacing a predetermined token in the normalized content by the entity information.
D2 (0009, 0028) discloses generating normalized email/content/data based on received emails/content/data, where the normalized email/data/content includes place holders (e.g. predetermined token) where user may fill with various data including entity information. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of generating templates to be used for repetitive content generations thus speeding the process of creating new document as disclosed by D2 (abstract). 

As per claim 15, the rejection of claim 9 further incorporated, D1 discloses,
identifying, from the document, content that comprises at least one of: acronym, low frequency term, vague quantification term, ambiguous question, double-barreled question, and leading or loaded question; and presenting a modification suggestion for the content, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, where the spreadsheet document may include data (e.g. terms, words, characters, numbers etc.), and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  The examiner notes that “acronym, low frequency term, vague quantification term, ambiguous question, double-barreled question, and leading or loaded question” are merely non-functional descriptive material, and are therefore properly given little to no patentable weight.)

As per claim 17, the rejection of claim 9 further incorporated, D1 discloses,
further comprising: determining an attribute tag of the document, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, identifying and/or analyzing new previously inputted data (e.g. construed as attribute tag) into various cells/columns (e.g. question items), and based on the data and/or pattern of data, auto suggesting various data to be filled into the spreadsheet document.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b), and where by virtue search results returning certain data sets indicates an association with between spreadsheet and the returned data set/target entity.).  
extracting a set of candidate intents corresponding to the attribute tag, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, identifying and/or analyzing new or previously inputted data (e.g. construed as attribute tag) into various cells/columns (e.g. question items), and based on the data and/or pattern of data, auto suggesting various data (e.g. extracted set of candidate) to be filled into the spreadsheet document from various data sources.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b), and where by virtue search results returning certain data sets indicates an association with between spreadsheet and the returned data set/target entity.).  
identifying a plurality of intents corresponding to content of question items in a plurality of interaction sections in the document, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, identifying and/or analyzing new or previously inputted data (e.g. construed as attribute tag) into various cells/columns (e.g. question items), and based on the data and/or pattern of data, auto suggesting various data (e.g. extracted set of candidate) to be filled into the spreadsheet document from various data sources.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b), and where by virtue search results returning certain data sets indicates an association with between spreadsheet and the returned data set/target entity.  The examiner notes that D1 allows user to inputs (e.g. intents) in multiple sections of the document, the D1 provides fill data accordingly to multiple sections.).  
selecting at least one missing candidate intent from the set of candidate intents that is not included in the plurality of intents, and presenting a prompt that at least one question corresponding to the at least one missing candidate intent is missed, (D1, 0026-0031, 0051, figure 2A-2E , 9 discloses instructions for opening/creating a spreadsheet document, identifying and/or analyzing new or previously inputted data (e.g. construed as attribute tag) into various cells/columns (e.g. question items), and based on the data and/or pattern of data, auto suggesting various data (e.g. extracted set of candidate) to be filled into the spreadsheet document from various data sources that missing from users inputs.  In particular D1 specifically discloses searching external databases/sources (e.g. external/another application) for data sets (e.g. target entity) that may include a portion of data (210, figure 2b), and where by virtue search results returning certain data sets indicates an association with between spreadsheet and the returned data set/target entity.  The examiner notes that D1 allows user to input in multiple sections of the document, the D1 provides fill data accordingly.). 


Response to Arguments
	Applicant’s arguments filed on 10/13/2022 have been fully considered but they are not persuasive and/or moot in view of modified grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144